Citation Nr: 1621857	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disorder.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1977, and from April 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has expanded the issue of entitlement to service connection for PTSD to include any diagnosed acquired psychiatric disorder(s).  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how they are diagnosed or labeled).

The Veteran was scheduled to present testimony at a travel board hearing before a Veterans Law Judge in November 2011.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.

In May 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In an April 2016 statement, the Veteran expressed a desire to file a claim for entitlement to dependency allowance.  However, the correct form was not used.  Therefore, the Agency of Original Jurisdiction (AOJ) should contact the Veteran and send him the correct form on which to file the claim.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1985 rating decision, the RO denied service connection for headaches.  That decision was not appealed and became final.

2.  Evidence added to the record since the final June 1985 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

3.  Headaches had their onset in service.

4.  In an August 2000 rating decision, the RO denied service connection for a neck disorder.  That decision was not appealed and became final.

5.  Evidence added to the record since the final August 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disorder.

6.  Cervical spine degenerative joint and disc disease had its onset in service.

7.  In an August 2000 rating decision, the RO denied service connection for a back disorder.  That decision was not appealed and became final.

8.  Evidence added to the record since the final August 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

9.  Lumbar spine degenerative joint and disc disease had its onset in service.

10.  The preponderance of the evidence shows that the Veteran's bilateral leg disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The June 1985 rating decision that denied the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for establishing entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The August 2000 rating decision that denied the Veteran's claim of entitlement to service connection for a neck disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

5.  New and material evidence has been received to reopen the claim of service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  The criteria for establishing entitlement to service connection for cervical spine degenerative joint and disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The August 2000 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

8.  New and material evidence has been received to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

9.  The criteria for establishing entitlement to service connection for lumbar spine degenerative joint and disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  The criteria for establishing entitlement to service connection a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis: New and Material Evidence of Headaches

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for headaches.  That claim was most recently denied in a June 1985 rating decision because the RO found that the Veteran had no chronic residuals of his automobile accident in service, and his current headache treatment results from a post-service 1981 lifting injury at work.  The June 1985 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Since June 1985, new evidence has been added to the claims file that is material to the Veteran's claim for service connection for headaches.  At the time of the June 1985 denial, the relevant evidence of record included the Veteran's service treatment records; VA examination reports dated September 1977, March 1981, and April 1985; VA and private treatment records; and lay statements, including the Veteran's March 1985 statement to the effect that his September 1971 automobile accident in service caused his headaches, and he has had continuous headaches since the accident in service.

The Board finds that the Veteran's July 2008 statement that his headaches are secondary to his neck problems is material because he is in receipt of service connection for his claimed neck problems, and previously was not.

As this evidence was not available at the time of the June 1985 denial, it is new.  As it regards a reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: New and Material Evidence of Neck and Back Disorders

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for neck and back disorders.  Those claims were most recently denied in an August 2000 rating decision because the RO found that the Veteran had not submitted new and material evidence to reopen his claims, and that his current treatment records do not relate his spine disabilities to service.  The Veteran's claim for service connection had previously been denied, inter alia, in a July 1995 rating decision and an August 1987 Board decision.  The August 2000 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Since August 2000, new evidence has been added to the claims file that is material to the Veteran's claim for service connection for neck and back disorders.  At the time of the August 2000 denial, the relevant evidence of record included the Veteran's service treatment records; VA examination reports dated September 1977, March 1981, April 1985, November 1986, and April 2000; VA and private treatment records; and lay statements, including the Veteran's March 1985, October 1985, March 1988, and April 1995 statements to the effect that his September 1971 automobile accident in service caused his neck and back problems, and he has had continuous neck and back problems since the accident in service.

Here, the RO determined that a new VA examination of the Veteran's neck and back were required in light of the Veteran's treatment records and statements since August 2000, and it provided the Veteran with new VA examinations of his neck and back in November 2013.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for neck and back disorders.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Analysis: Service Connection for Headaches, Back and Neck Disorders

The Veteran contends in his July 2008 claim that he was involved in an automobile accident in service in October 1971, which caused "a severe cervical spine injury....I have suffered in pain with this and the headaches it causes for all these times....[and] it is also when I realized my back was injured."

The Board finds that the Veteran's statements recounting his ongoing neck, headache, and back symptoms since his documented automobile accident in service are competent because they are within the scope of his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); see also 38 C.F.R. § 3.159(a)(2).  Additionally, the Board finds that his testimony is credible based on the internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board further finds that the current diagnosis element is met.  Specifically, the November 2013 VA examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the cervical and lumbar spine.  Further, headaches are capable of lay diagnosis because a lay person can observe and describe them.  38 C.F.R. § 3.159(a)(2).

Finally, the Board finds that there was an in-service incurrence of the disability.  Specifically, as reflected in the Veteran's service treatment records, he sustained severe localized mid-line neck pain with spasm and limitation of motion, and mid-back pain, in the October 1971 automobile accident.  Other diagnoses from service clinicians in October 1971 and November 1971 include cervical sprain (requiring being placed in traction) and a back contusion.  The Veteran continued to seek treatment for back pain and residual soreness, and headaches, in December 1971.  He again sought treatment for low back pain in January 1972, and for lower back pain and spasms in February 1972.  Additionally, in April 1973 the Veteran sustained a second in-service back injury from falling aboard ship.  The Veteran again sought treatment for headaches in service in February 1975, and for a stiff neck in August 1976, which a service clinician diagnosed as a severe muscle strain.  In December 1976-more than five years after the automobile accident-the Veteran continued to seek treatment in service for a dull and throbbing headache, back pain, and neck pain and stiffness.

Although cognizant of the November 2013 VA examiner's negative nexus opinions, the Board observes that the examiner relied wholly on the fact that the Veteran did not report these disorders in his April 1977 Report of Medical History at separation from his first tour of duty, and they were not recorded in his April 1977 or June 1979 Reports of Medical Examinations at separation.  Particularly given the fact that the Veteran had sought treatment for his headaches, back pain, and neck pain and stiffness in December 1976, and reported in his April 1977 Report of Medical History that he did not have and had never had a head injury or recurrent back pain, the Board finds that the Veteran's reports at separation were inaccurate as a matter of record.  As such, the November 2013 VA examiner erred by relying on them as the sole basis for her negative nexus opinions.  Significantly, the examiner was only able to attribute the Veteran's cervical and lumbar spine disorders "to some other cause."  As no other cause led the Veteran to experience ongoing symptoms throughout and after service, and as the Veteran's ongoing treatment for headaches and back and neck disorders are well-documented in his service treatment records, the Board concludes that the evidence as to nexus is at least in equipoise.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical and lumbar spine degenerative joint and disc disease and headaches are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for cervical spine degenerative joint and disc disease, lumbar spine degenerative joint and disc disease, and headaches.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for a Bilateral Leg Disorder

The Veteran contends in his July 2008 claim that a Corporal "hit me with a jeep from behind while I was leaning into a large trailer.  My legs [were] forced forward [and] I was pinched between the ground and the front bumper of the jeep."

The most probative evidence shows that the Veteran's bilateral leg disorder did not begin in, or result from, his service.  Specifically, his service treatment records include only a single complaint of twisting his ankle on his left leg in July 1971, which the service clinician diagnosed as a "muscle strain" after finding that x-ray results were within normal limits (WNL).  Significantly, and contrary to the Veteran's July 2008 statement, the service clinician documented in July 1971 that the Veteran twisted his left ankle when he stepped in a hole and fell; no contemporaneous statement documenting being hit by a Jeep and pinched to the ground is of record.  Further, in Reports of Medical History dated April 1977 and March 1979, the Veteran reported that he did not have, and had never had, cramps in his legs.  Moreover, in Reports of Medical Examination dated May 1973, April 1977, and June 1979, a service clinician found that the Veteran's lower extremities and other musculoskeletal systems were normal.  Finally, no opinion linking the Veteran's in-service injury to his current claimed bilateral leg disorder is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed bilateral leg disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The service connection claim for headaches is reopened.

Service connection for headaches is granted.

The service connection claim for a neck disorder is reopened.

Service connection for cervical spine degenerative joint and disc disease is granted.

The service connection claim for a back disorder is reopened.

Service connection for lumbar spine degenerative joint and disc disease is granted.

Service connection for a bilateral leg disorder is denied.

REMAND

The Veteran has not been provided with proper notice regarding an in-service personal assault.  When a Veteran's claim for service connection for PTSD is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Accordingly, the Board finds the provided notice to be inadequate for a claim based on personal assault.  Therefore, the Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5).  The Board invites the Veteran to submit any evidence of the numerous personal assaults that he describes in his July 2008 claim.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorder, to include PTSD, that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the file.

2.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his acquired psychiatric disorder, to include PTSD, symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include whether the onset of the symptoms was during service, and his symptoms since that time.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

4.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is related to or had its onset during service.

The examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused by his service-connected headaches, cervical spine degenerative joint and disc disease, lumbar spine degenerative joint and disc disease, or any combination thereof.

The examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was aggravated beyond the natural progress of the disease by his service-connected headaches, cervical spine degenerative joint and disc disease, lumbar spine degenerative joint and disc disease, or any combination thereof.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, including his June 2009 notice of disagreement and October 2009 substantive appeal, as well as any new evidence submitted by or on behalf of the Veteran.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


